McAdam, J.
The judgment appealed from fixes the fee and rental damage-to the plaintiff’s property and awards the usual injunction in case of non-payment.
The main objection urged by the appellants to the judgment, is that the-awards are excessive and not justified by the evidence. To prove this, the appellants’ counsel have made an anaylsis showing the values and rentals of the property in question and comparisions are made with other property in the vicinity. These subjects were all considered by Ihe trial justice in arriving at the result he reached, and were no doubt carefully weighed by him in his-review of the evidence.
The case seems to have been carefully tried, the evidence satisfactorily sustains the result arrived at, and as we find no' error in the rulings or the judgment, it follows'that there must be an affirmance, with costs.
Freedman, and Gildersleeve, JJ., concur.